         Case 4:19-cv-02411-HSG Document 77 Filed 02/03/21 Page 1 of 2



 1   Edwin Aiwazian (SBN 232943)                 Graham B. LippSmith (SBN 221984)
     edwin@ calljustice.com                      g@lippsmith.com
 2   Arby Aiwazian (SBN 269827)                  Celene Chan Andrews (SBN 260267)
     arby@ calljustice.com                       cca@lippsmith.com
 3   Jenay Younger (SBN 327627)                  LIPPSMITH LLP
     jenay@calljustice.com                       555 S. Flower Street, Suite 4400
 4   Kenyon Harbison (SBN 260416)                Los Angeles, California 90071
     kenyon@calljustice.com                      Tel: (213) 344-1820 / Fax: (213) 513-2495
 5   LAWYERS for JUSTICE, PC
     410 Arden Avenue, Suite 203
 6   Glendale, California 91203
     Tel: (818) 265-1020 / Fax: (818) 265-1021
 7
     Attorneys for Plaintiff ANNE KASTLER
 8
     DAVID R. ONGARO (154698)
 9   dongaro@ongaropc.com
     CARA R. SHERMAN (269343)
10   csherman@ongaropc.com
     AMANDA S. GIANNINOTO (326046)
11   agianninoto@ongaropc.com
     ONGARO PC
12   1604 Union Street
     San Francisco, CA 94123
13   Tel: (415) 433-3900 / Fax: (415) 433-3950

14   Attorneys for Defendant OH MY GREEN, INC.

15

16                              UNITED STATES DISTRICT COURT

17                           NORTHERN DISTRICT OF CALIFORNIA

18 ANNE KASTLER, individually, and on behalf     Case No.: 4:19-CV-02411-HSG
   of other members of the general public
19 similarly situated;                           ORDER GRANTING JOINT
                                                 STIPULATION REGARDING
20                       Plaintiff,              MEDIATION

21 v.

22 OH MY GREEN, INC., an unknown business
   entity; and DOES 1 through 100, inclusive
23
                        Defendants.
24

25

26

27

28

                                                -1-
                 ORDER GRANTING JOINT STIPULATION REGARDING MEDIATION Case No.:
                                        4:19-cv-02411-HSG
          Case 4:19-cv-02411-HSG Document 77 Filed 02/03/21 Page 2 of 2



 1          The Court having reviewed the Joint Stipulation Regarding Mediation by Defendant Oh My

 2 Green, Inc. (“Defendant”) and Plaintiff Anne Kastler (“Plaintiff”) (collectively “Parties”), and good

 3 cause appearing, orders as follows:

 4          1.     The Parties’ Joint Stipulation Regarding Mediation dated February 2, 2021 is

 5 APPROVED;

 6          2.     The Court DIRECTS the parties to file a joint status report of no more than two pages

 7 within 48 hours of the completion of their mediation session (which must occur no later than March

 8 15, 2021) describing the results of the mediation and the status of settlement discussions.

 9          3.     All other deadlines remain in place.

10

11          DATED this 3rd day of February, 2021.
12                                                   By:
                                                           Honorable Haywood S. Gilliam, Jr.
13                                                         United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -2-
                  ORDER GRANTING JOINT STIPULATION REGARDING MEDIATION Case No.:
                                         4:19-CV-02411-HSG
